
	
		II
		111th CONGRESS
		1st Session
		S. 2468
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  sound-isolating earphones.
	
	
		1.Sound-isolating earphones
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Sound-isolating earphones with multiple balanced armature
						speakers, each with non-porous slow-recovery black foam attachment sleeves,
						detachable cable, and with a repeatable frequency response of 20Hz or more but
						not over 16kHz with a deviation of +/−3dB (provided for in subheading
						8518.30.20) FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
